DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an amendment/argument filed on 05/25/2022. The applicant does not submit an Information Disclosure Statement. The applicant does cancel claims 2, 3, 12, and 13. The applicant amends claims 1, 10, and 11. The 112 and 102 rejections are withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4 – 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental concept of evaluation or observation without significantly more. The claims recite a destination recommending apparatus. The claims fail the first prong of the 2019 Subject Matter Eligibility Guidance. The claims are heavily amended to include the features of claims 2 and 3. However, the claims do not identify with specificity how the recommendation is conveyed to a user. The claims do not identify if the recommendation is a portable device or a display within the vehicle. The feature claimed of, “provide each path to the pluralities of POI”, does not claim structure. This judicial exception is not integrated into a practical application because the claims do not identify how the recommendation is given to an operator. The claims are similar to example 40 claim 2 of the 2019 guidance, in that the navigation device, controller, and detector to detect the ignition -on are generic structural components. When integrated together, correlating an ignition start and gps location to the proximity to POI’s does not give context to how the recommendation is depicted to a user. The dependent claims do not demonstrate that the inventive concept is performed other than in the mind. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not further identify how the inventive concept of recommendation and predicting a next location is conveyed to a user. Thus, the claims fail the second prong of the 2019 subject matter eligibility guidance.
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental concept of evaluation or observation without significantly more. The claim recites a destination recommending system. The claims fail the first prong of the 2019 Subject Matter Eligibility Guidance. The claim does not identify with specificity how the recommendation is conveyed to a user. The claim does not identify if the recommendation is a portable device or a display within the vehicle. The feature claimed of, “provide each path to the pluralities of POI”, does not claim structure. This judicial exception is not integrated into a practical application because the claims do not identify how the recommendation is given to an operator. The claims are similar to example 40 claim 2 of the 2019 guidance, in that the navigation device, controller, and detector to detect the ignition -on are generic structural components. When integrated together, correlating an ignition start and gps location to the proximity to POI’s does not give context to how the recommendation is depicted to a user. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not further identify how the inventive concept of recommendation and predicting a next location is conveyed to a user. Thus, the claims fail the second prong of the 2019 subject matter eligibility guidance.
Claims 11, 14 – 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental concept of evaluation or observation without significantly more. The claims recite a destination recommending method. The claims fail the first prong of the 2019 Subject Matter Eligibility Guidance. The claims are heavily amended to include the features of claims 12 and 13. However, the claims do not identify with specificity how the recommendation is conveyed to a user. The claims do not identify if the recommendation is a portable device or a display within the vehicle. The feature claimed of, “providing, by the navigation device, each path to the pluralities of POI”, does not claim structure. This judicial exception is not integrated into a practical application because the claims do not identify how the recommendation is given to an operator. The claims are similar to example 40 claim 2 of the 2019 guidance, in that the navigation device, controller, and detector to detect the ignition -on are generic structural components. When integrated together, correlating an ignition start and gps location to the proximity to POI’s does not give context to how the recommendation is depicted to a user. The dependent claims do not demonstrate that the inventive concept is performed other than in the mind. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not further identify how the inventive concept of recommendation and predicting a next location is conveyed to a user. Thus, the claims fail the second prong of the 2019 subject matter eligibility guidance.

Response to Arguments
Applicant's arguments filed 05/25/2022 have been fully considered but they are not persuasive. With respect to applicant’s arguments regarding the section 101 rejection, the arguments do not place the invention beyond the classification of a mental concept. The applicant amends the independent claims heavily. However, the added features do not remove the invention from being performed as an evaluation of identifying a path to a POI. The claims state a feature of “provide” in claims 1, and 10 and “providing” in claim 11 of “a path to the plurality of POI’s”. However, the claims do not identify structure such as a display within the vehicle or a portable device to a user. The inventive concept is to predict a user’s next destination and recommend a path. However, the claims infer and do not claim with specificity how the information is conveyed to a user. Therefore, as claimed the invention may be performed in the mind. The intricate details of claims 2, 3, 12, and 13 are factors used in prediction that may be performed in the mind but do not convey that information to a user.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Primary Examiner, Art Unit 3666